Citation Nr: 0112503	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  99-15 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to educational training services under chapter 
31, title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from March 1969 to October 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 determination of 
the Department of Veterans Affairs (VA) Vocational 
Rehabilitation staff at the Des Moines, Iowa, Regional Office 
(RO), which determined that the veteran was eligible under 
chapter 31 for vocational rehabilitation services and 
assistance but denied a request for a program of education on 
the basis that the most appropriate program for the veteran 
was limited to employment assistance and incidental training.


REMAND

The purposes of vocational rehabilitation benefits provided 
in chapter 31, title 38, United States Code, is to enable 
veterans with service-connected disabilities to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 1991).  A veteran who meets the 
criteria for basic entitlement may be provided a program of 
rehabilitative services which may include medical, 
diagnostic, counseling, educational, vocational, and/or 
employment services, among other services, as are determined 
to be needed and appropriate.  38 C.F.R. § 21.35(i) (2000).

In this case, there is no dispute that the veteran has met 
the basic eligibility requirements for chapter 31, vocational 
rehabilitation benefits.  38 U.S.C.A. § 3102; 38 C.F.R. § 
21.40.  The RO provided initial vocational rehabilitation 
counseling.  The RO determined that the veteran required only 
employment assistance services, with "incidental" training 
and some brush-up of skills, to enable him to obtain 
employment suitable to his interests and educational 
preparation.  The RO denied the veteran's request for a 
program of education, finding that the veteran's previous 
educational attainment, including a Bachelor's degree and 
work toward a Master's degree in Criminal Justice, together 
with employment skills developed over the year, established 
that "you now have reasonably developed levels of skill which 
would render you employable in some form of suitable 
vocation."   
The veteran contends that his educational preparation, which 
began in 1969 and  was completed prior to his active service, 
is outdated.  The evidence establishes that the veteran has 
attempted on numerous occasions to obtain professional 
positions in his degree area, but has been unable to perform 
those jobs when hired, even when he was provided with 
extended probationary periods.  The Board notes that the 
counseling psychologist's notes reflect a lack of success in 
determining the nature of the veteran's problems with some of 
his past employment.  In 1997, the counseling psychologist, 
who determined that the veteran is able to obtain more 
suitable employment with employment assistance services, 
recommended an employment position in the veteran's degree 
field, but the veteran was not hired for that position.  

The veteran has held long-term and continued employment, for 
more than 10 years, as a bus driver for the disabled and 
elderly.  A determination that such employment constituted 
under-employment for the veteran and reflected his employment 
handicap due to service-connected disability, as well as non-
service connected disability, is of record.  Service 
connection is currently in effect for post-traumatic stress 
disorder, rated 30 percent.  The Board cannot find a 
discussion or explanation of the determination that the 
veteran's education, completed more than 30 years ago, 
together with his employment experience primarily as a bus 
driver for the last 10 years, is adequate to allow him to 
obtain professional employment, in light of the facts of 
record regarding the veteran's demonstrated unsuccessful 
attempts to return to work within his degree field.  

Under 38 C.F.R. § 21.72(b)(1), VA may provide a veteran who 
has an employment handicap with additional training if the 
amount of training necessary to qualify for employment in a 
particular occupation in a geographical area where the 
veteran lives exceeds the amount needed for employment in 
that occupation.  VA will also assist a veteran who has a 
serious employment handicap to train to a higher level than 
is usually required to qualify in a particular occupation, 
when the veteran is preparing for a type of work in which he 
will be at a definite disadvantage in competing with 
nondisabled persons for jobs, and additional training is 
needed to offset that disadvantage.  38 C.F.R. § 21.72(b)(2).  
The evidence of record in this case does not address 
consideration of these provisions, or other provisions 
regarding overcoming employment barriers. 
In this regard, the Board notes that regulations governing 
chapter 31 require VA to determine the reasonable feasibility 
of achieving a vocational goal in each case in which a 
veteran is eligible to receive Chapter 31 benefits.  38 
U.S.C.A. §§ 3101, 3106 (West 1991 & Supp. 2000); 38 C.F.R. § 
21.53.  The term "vocational goal" means a gainful employment 
status consistent with the veteran's abilities, aptitudes and 
interests.  Id.  The regulations require a component of the 
veteran's preference as to employment goals and allow some 
subjectivity in determining the vocational goal.  See, e.g., 
38 C.F.R. § 21.53.  The veteran has expressed a preference 
not to pursue direct employment in his career field because 
of his history of requiring hospitalization for psychiatric 
treatment due to his difficulty coping with the stresses of 
such employment.  The veteran has also indicated that he has  
participated in outdoor recreation through the years and that 
he prefers employment in conservation and natural resources.  
The Board is unable to find evidence that the RO considered 
the veteran's preferences and interests in determining that 
suitable employment could be obtained with employment 
assistance.  More complete explanation of consideration of 
the veteran's interests and abilities is required.

Moreover, the Board is unable to determine what medical and 
psychiatric examinations or opinions the counseling 
psychologist considered in making the determination that the 
veteran could obtain a suitable job with employment 
assistance alone.  The Board is also unable to determine what 
medical and psychiatric examinations or opinions the 
counseling psychologist considered in the May 1999 
determination that the program of education requested by the 
veteran was unsuitable.  Governing regulations require that 
initial evaluation include consideration of the handicapping 
effects of the veteran's service-connected disability on 
employability and independence in daily living.  38 C.F.R. § 
21.50.  More complete explanation of consideration of the 
medical evidence is required.

After the RO informed the veteran, and in the May 1999 
decision, that there were concerns as to whether the veteran 
could meet the physical requirements of the employment 
related to the education program he had chosen, the veteran 
submitted a medical statement dated in November 1999, wherein 
his physician noted that the veteran had been active in 
physical rehabilitation, including walking cross-country, 
shingling roofs, digging trenches, and installing retaining 
walls, and would be physically able to pursue outdoor 
employment.  The veteran has also submitted written 
statements regarding his successful completion, without 
physical limitation, of an internship with the Army Corp of 
Engineers.  His testimony at a hearing before the Board in 
February 2001 was consistent with his physician's opinion and 
his reported completion of additional internships without 
physical limitations.  The July 1999 statement of the case 
references only the veteran's history of a fall in 1989, 
which might necessitate a hip replacement.  The medical 
evidence of record reflects that a hip replacement was 
performed in 1996.  Further factual development, to include 
any medical examinations necessary to determine the physical 
feasibility of the veteran's proposed course of study, is 
required.

The Board also notes that the May 1999 decision reflected 
concerns that the veteran's chosen field might result in 
greater social isolation and might not be suitable to the 
veteran's long-term mental health and stability.  The veteran 
contended that such work would, in fact, be less stressful 
than his current position as a bus driver.  Regulations 
governing benefits under chapter 31 include numerous 
provisions intended to insure appropriate evaluation of 
physical and mental impairment in relationship to employment 
goals.  The regulations provide that, during evaluation and 
planning status, it should be determined whether the veteran 
has an employment handicap under § 21.40(b) and whether 
achievement of a vocational goal is feasible.  See 38 C.F.R. 
§§ 21.184(a)(1), 21.50.  When a decision concerning 
achievement of a vocational goal cannot be made during the 
initial evaluation, 38 C.F.R. § 21.74 provides for an 
extended evaluation, and the veteran's case may be assigned 
to "extended evaluation status."  See also 38 C.F.R. §21.188.  
Further factual development, to include assessment of the 
handicapping effects of the veteran's service-connected 
psychiatric disability on employability, is required.

The Board further notes that VA regulations provide that an 
Individualized Written Rehabilitation Plan (IWRP) is to be 
developed for each veteran eligible for rehabilitation 
services under Chapter 31, including when the veteran's 
proposed rehabilitation services are limited to employment 
assistance.  38 C.F.R. § 21.80.  It is not clear from the 
evidence of record whether an IWRP has been developed in this 
case.  The Board also notes that a veteran is allowed to 
request a change in the plan at any time.  38 C.F.R. § 
21.94(a).  If an IWRP or IEAP (individualized employment 
assistance plan) has been developed in this case, the RO 
should provide a more complete explanation as to follow-up of 
the veteran's request for a change in the plan.  If no IWRP 
or IEAP has been developed, the RO should do so or explain 
why a plan is not required.  

Further review of the record shows that the additional 
evidence developed since the May 1999 determination includes 
a contention that the veteran was recognized as "Outstanding 
Student" at his college and was on the honor roll.  The RO 
should determine whether the veteran's circumstances have 
changed, whether his employment impairments have changed, and 
whether the new information developed makes rehabilitation in 
the veteran's chosen endeavor more feasible.  38 C.F.R. § 
21.94. 

Finally, the Board observes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  On REMAND, the RO should assure compliance 
with the provisions of this act, to the extent applicable to 
this claim.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request that the 
veteran provide information regarding his 
current employment and description of any 
internships, summer employment, and the 
like, since 1998.  

2.  The RO should request that the 
veteran provide information regarding his 
current health status, including whether 
any of his disabilities have increased in 
severity since he applied for vocational 
rehabilitation.  He should identify all 
health care providers from whom he has 
received treatment since 1998, and the RO 
should obtain clinical records.  

3.  The veteran should be afforded 
medical and psychiatric examinations as 
necessary to determine the extent of his 
service-connected and non-service-
connected disabilities and the impact of 
such disabilities on employment.  In 
particular, the examiner(s) should 
provide medical opinion(s) as to what 
physical tasks or jobs stresses the 
veteran should avoid.

4.  After completing any additional 
development deemed necessary, the claim 
should again be referred to a Vocational 
Rehabilitation and Counseling 
psychologist for a determination 
regarding whether the veteran has an 
employment handicap or a serious 
employment handicap.  If it is determined 
that an interview with the veteran is 
warranted, such an interview should be 
scheduled.  The veteran's claims folder 
and vocational rehabilitation file should 
be made available to the psychologist for 
review in conjunction with the 
determination.  The veteran and the VA 
vocational rehabilitation staff at the RO 
should then reenter into counseling for 
the development of an IWRP, or 
redevelopment of a program of 
rehabilitation services, including 
consideration of the veteran's proposed 
amendment to the plan, if a plan has 
already been developed.  

5.  After all development specified above 
is completed, and any additional 
development found necessary has been 
completed, the RO should readjudicate the 
veteran's claim of entitlement to 
vocational rehabilitation services, 
including a request for an education 
program.  The RO should consider all 
applicable criteria, including 38 C.F.R. 
§§ 21.50, 21.51, 21.52, 21.53, 21.57, 
21.74, 21.80-21.98.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

7.  Following the completion of the 
above, if the issue of the disagreement 
between the veteran and the VA with 
regard to a proposed program of 
vocational rehabilitation remains 
unresolved, and the action remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case which contains a 
summary of the evidence in the case 
pertinent to the issue, cites pertinent 
laws and regulations and indicates how 
they affect the RO's decision, and 
contains a summary of the reasons for 
such decision.  The appellant and his 
representative should be given the 
requisite period of time to respond.  
Consideration should be given to the 
procedural instructions outlined in this 
remand as it pertains to the basis of any 
denial of the veteran's claim for chapter 
31 benefits.
  







The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


